ITEMID: 001-82889
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF KOVACS v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13
TEXT: 4. The applicant was born in 1937 and lives in Budapest.
5. On 11 March 1996 the applicant brought an action in the Pest Central District Court, seeking the judicial review of a resolution adopted by the community of owners of the building in which her flat was located (közgyűlési határozat).
6. The District Court held hearings on 9 October 1997, 5 February, 10 June and 2 November 1998, 7 September 1999, 16 March, 23 May and 12 September 2000, 22 March 2001, 20 June and 1 October 2002 and 8 April 2003.
7. On 15 September 2003 the District Court appointed an expert. On 13 October 2003 it replaced him. On 29 December 2003 the new expert submitted his opinion, which was completed on 23 August 2004.
8. The District Court held further hearings on 23 March and 17 June 2004, 19 January, 27 April, 7 September, 25 November 2005, 21 April, 10 May, 23 June, 1 and 29 September, 18 December 2006 and 23 February 2007.
9. According to the information provided by the parties and the elements available in the case file to date, the case has not yet ended.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
